Citation Nr: 1606315	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether the reduction of death pension payments based on medical expenses was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from September 1942 to December 1943.  The Veteran died in February 1981.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

In February 2016, prior to the promulgation of a decision in the current appeal, the appellant requested that her claim of whether the reduction of death pension payments based on medical expenses was proper be withdrawn from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to whether the reduction of death pension payments based on medical expenses was proper have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In a statement received in February 2016, the appellant's representative expressed her intent to withdraw the claim of whether the reduction of death pension payments based on medical expenses was proper.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in this matter.


ORDER

The appeal as to the issue of whether the reduction of death pension payments based on medical expenses was proper is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


